


109 HRES 812 IH: Expressing gratitude to Mrs. Deloris Jordan

U.S. House of Representatives
2006-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 812
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2006
			Mr. Meeks of New York
			 (for himself and Mr. McNulty)
			 submitted the following resolution; which was referred to the
			 Committee on International
			 Relations
		
		RESOLUTION
		Expressing gratitude to Mrs. Deloris Jordan
		  and the James Jordan Foundation for improving the lives of inner city youth in
		  the United States and initiating a public-private collaborative to establish a
		  women and children’s hospital in Nairobi, Kenya, and supporting the current
		  Nairobi Women’s Hospital for its dedication and commitment to the residents of
		  Nairobi.
	
	
		Whereas Mrs. Deloris Jordan, in her strong belief in
			 family through the international fame of her son, basketball great Michael
			 Jordan, has created the James Jordan Foundation, named for her late husband, as
			 a platform to improve the lives of inner city youth in the United
			 States;
		Whereas the James Jordan Foundation has direct involvement
			 in benefiting the lives of children and encourages inner city youth to excel in
			 their educational endeavors, including building stronger networks of support
			 for youth by ensuring that parents are involved in the educational life of
			 their children;
		Whereas the James Jordan Foundation, under the leadership
			 of Mrs. Deloris Jordan, has recently initiated a public-private collaborative
			 to establish a women and children’s hospital in Nairobi, Kenya;
		Whereas the United States Agency for International
			 Development Kenya Integrated Strategic Plan for 2001–2005 notes that Kenya is
			 the most important country in East and Central Africa for United States foreign
			 policy interests and that health problems in Kenya have regional consequences
			 and that the spread of HIV/AIDS threatens to overwhelm Kenya’s health care
			 systems and negate economic and social gains;
		Whereas the current Nairobi Women’s Hospital is a unique
			 private institution specializing in women’s health care and is believed to be
			 the first obstetric and gynecological center of its kind in East Africa;
		Whereas Kenya is an important country in East Africa and
			 an important partner of the United States;
		Whereas the new women and children’s hospital in Nairobi
			 will strengthen women’s public health in the East Africa region;
		Whereas outpatient services at the hospital will operate
			 24 hours a day and provide general services, including outpatient services, a
			 pre- and post-natal clinic, a gynecological clinic, a wellness baby clinic, a
			 day care surgery clinic, a breast cancer clinic, surgical outpatient services,
			 a wellness women clinic, a general pediatric clinic, and a medical outpatient
			 clinic;
		Whereas the hospital will have full-time doctors to handle
			 inpatient care;
		Whereas the maternity-related and nursery services at the
			 hospital will consists of a labor ward, delivery room, post-natal ward, and
			 high dependency unit;
		Whereas the hospital will offer maternity care packages
			 designed to be best-suited for exepectant mothers, depending on the likelihood
			 of normal delivery and affordability;
		Whereas the hospital will have surgical theatres,
			 including a surgical ward, medical ward, and ante-natal ward;
		Whereas the hospital will provide services such as a
			 gender violence recovery center, medical support, psychological support, and a
			 counseling department as part of its social responsibility to the
			 community;
		Whereas the hospital will assist women who have been
			 subjected to abuse;
		Whereas the chief executive officer of the current Nairobi
			 Women’s Hospital has been in discussions with various doctors for the
			 development of the Nairobi Intro Vitro Fertilization Centre, the Nairobi
			 Endoscopic Centre, and the Nairobi Renal Care Centre; and
		Whereas the new women and children’s hospital in Nairobi
			 will be a full service facility to address the needs of women: Now, therefore,
			 be it
		
	
		That the House of
			 Representatives—
			(1)expresses gratitude to Mrs. Deloris Jordan
			 and the James Jordan Foundation for improving the lives of inner city youth in
			 the United States and initiating a public-private collaborative to establish a
			 women and children’s hospital in Nairobi, Kenya;
			(2)supports the current Nairobi Women’s
			 Hospital, including its operators, staff, and personnel, for its dedication and
			 commitment to the residents of Nairobi; and
			(3)encourages the development of the new
			 Nairobi Women’s Hospital in order to assist in the social development of
			 Nairobi’s health infrastructure and the economic development of the East Africa
			 region.
			
